1
2
3
4
5
6
7
8                    UNITED STATES DISTRICT COURT
9                   CENTRAL DISTRICT OF CALIFORNIA
                          SOUTHERN DIVISION
10
11
     SECURITIES AND EXCHANGE          Case No. 8:19-cv-499-JVS-KES
12   COMMISSION,
13
               Plaintiff,             PRELIMINARY INJUNCTION AND
14                                    ORDERS:
         vs.                          (1) FREEZING ASSETS; (2)
15                                    PROHIBITING THE DESTRUCTION
16   KENT R.E. WHITNEY, DAVID         OF DOCUMENTS; (3) REQUIRING
     LEE PARRISH, THE CHURCH          DEFENDANTS TO SURRENDER
17   FOR THE HEALTHY SELF A/K/A       PASSPORTS; (4) REQUIRING
     CHS TRUST, AND CHS ASSET         ACCOUNTINGS; AND (5) APPOINTING
18   MANAGEMENT INC.,                 A RECEIVER AS TO DEFENDANTS
                                      WHITNEY, CHS, AND CHS ASSET
19             Defendants.            MANAGEMENT
20
21
22
23
24
25
26
27
28                                1
1            This matter is before the Court on the Consent and Stipulation to Entry of
2    Preliminary Injunction and Orders: (1) Freezing Assets; (2) Prohibiting the
3    Destruction of Documents; (3) Requiring Defendants to Surrender Passports; (4)
4    Requiring Accountings; and (5) Appointing a Receiver (collectively, “Consent and
5    Stipulation”) by Plaintiff Securities and Exchange Commission (“SEC”) and
6    Defendants Kent R.E. Whitney (“Whitney”), The Church for the Healthy Self a/k/a
7    CHS Trust (“CHS”) and CHS Asset Management (“CAM”) (collectively, “the
8    Defendants”).
9            The Court, having previously issued: a Temporary Restraining Order and
10   Orders: (1) Freezing Assets; (2) Prohibiting the Destruction of Documents; (3)
11   Granting Expedited Discovery; (4) Requiring Defendants to Surrender Passports;
12   and (5) Requiring Accountings (“TRO”) that, among other things, ordered all
13   Defendants to show cause why a preliminary injunction should not be granted; and
14   an Order Appointing Receiver (“Receiver Order”), and having considered the
15   SEC’s Complaint, the TRO Application, the supporting Memorandum of Points
16   and Authorities, the supporting declarations and exhibits, and the other evidence
17   and argument presented to the Court, as well as the Consent and Stipulation, finds
18   that:
19           A.    This Court has jurisdiction over the parties to, and the subject matter
20                 of, this action.
21           B.    The SEC has made a sufficient and proper showing in support of the
22                 relief granted herein, as required by Section 20(b) of the Securities Act
23                 of 1933 (“Securities Act”), 15 U.S.C. § 77t(b), and Section 21(d) of
24                 the Securities Exchange Act of 1934 (“Exchange Act”), 15 U.S.C. §
25                 78u(d), by evidence establishing a prima facie case and reasonable
26                 likelihood that the Defendants have engaged in, are engaging in, are
27                 about to engage in, and unless restrained and enjoined will continue to
28                                              2
1                engage in transactions, acts, practices, and courses of business that
2                constitute violations of Section 17(a) of the Securities Act, 15 U.S.C. §
3                77q(a), and Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b),
4                and Rule 10b-5 thereunder.
5          C.    Good cause exists to believe that, unless restrained and enjoined by
6                order of this Court, Defendants will dissipate, conceal, or transfer
7                assets which could be the subject to an order directing disgorgement or
8                the payment of civil money penalties in this action.
9          E.    There is good cause to believe that the Defendants do not have
10               sufficient funds or assets to satisfy the relief that might be ordered in
11               this action.
12         F.    Good cause exists to believe that an accounting of assets is necessary
13               to determine the disposition of investor funds and to ascertain the total
14               assets that should continue to be frozen.
15         G.    Good cause exists to believe that, unless restrained and enjoined by
16               order of this Court, Defendants may alter or destroy documents
17               relevant to this action.
18         H.    There is good cause to believe that Whitney may seek to leave the
19               United States in order to avoid responsibility for the fraudulent acts
20               alleged herein.
21                                             I.
22         IT IS HEREBY ORDERED that the SEC and the Defendants’ Consent and
23   Stipulation is GRANTED.
24                                            II.
25         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that
26   Defendants CHS, CAM, and Whitney are preliminarily restrained and enjoined
27   from violating, directly or indirectly, Section 10(b) of the Exchange Act [15 U.S.C.
28                                             3
1    § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5], by
2    using any means or instrumentality of interstate commerce, or of the mails, or of
3    any facility of any national securities exchange, in connection with the purchase or
4    sale of any security:
5          (a)    to employ any device, scheme, or artifice to defraud;
6          (b)    to make any untrue statement of a material fact or to omit to state a
7                 material fact necessary in order to make the statements made, in the
8                 light of the circumstances under which they were made, not
9                 misleading; or
10         (c)    to engage in any act, practice, or course of business which operates or
11                would operate as a fraud or deceit upon any person.
12         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
13   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
14   binds the following who receive actual notice of this Order by personal service or
15   otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
16   (b) other persons in active concert or participation with any of the Defendants or
17   with anyone described in (a).
18                                           III.
19         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
20   that Defendants CHS, CAM, and Whitney are preliminarily restrained and
21   enjoined from violating Section 17(a) of the Securities Act [15 U.S.C. § 77q(a)] in
22   the offer or sale of any security by the use of any means or instruments of
23   transportation or communication in interstate commerce or by use of the mails,
24   directly or indirectly:
25         (a)    to employ any device, scheme, or artifice to defraud;
26         (b)    to obtain money or property by means of any untrue statement of a
27                material fact or any omission of a material fact necessary in order to
28                                             4
1                 make the statements made, in light of the circumstances under which
2                 they were made, not misleading; or
3          (c)    to engage in any transaction, practice, or course of business which
4                 operates or would operate as a fraud or deceit upon the purchaser.
5          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
6    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
7    binds the following who receive actual notice of this Order by personal service or
8    otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
9    (b) other persons in active concert or participation with any of the Defendants or
10   with anyone described in (a).
11                                             IV.
12                                        Asset Freeze
13         IT IS FURTHER ORDERED that, except as otherwise ordered by this
14   Court, Defendants CHS, CAM, and Whitney, and any of their subsidiaries or
15   affiliates, be and hereby are preliminarily restrained and enjoined, pending the
16   completion of trial in this action, from, directly or indirectly, making any payment
17   or expenditure of funds (including charges or cash advances on any debit or credit
18   card or draws on any other credit arrangement), and from assigning, conveying,
19   transferring, encumbering, disbursing, dissipating, selling, hypothecating or
20   concealing any assets, monies, or other property owned by or in the actual or
21   constructive possession of the Defendants, pending a showing to this Court that
22   they have sufficient funds or assets to satisfy all claims arising from the violations
23   alleged in the Complaint, pending the posting of a bond or surety sufficient to
24   assure payment of any such claim, or until further order of this Court.
25         IT IS FURTHER ORDERED that, except as otherwise ordered by this
26   Court, an immediate freeze shall be placed on all monies and assets, including all
27   digital assets, digital currencies, virtual currencies, cryptocurrencies, digital
28                                               5
1    wallets, or other tangible, intangible, and digital funds or assets, wherever located
2    (with an allowance for necessary and reasonable living expenses to be granted only
3    upon good cause shown by application to the Court with notice to and an
4    opportunity for the SEC to be heard) in all accounts at any bank, credit union,
5    financial institution, brokerage firm, third-payment payment processor, coin
6    exchange, or any other holder or custodian of any digital assets, digital currencies,
7    virtual currencies, cryptocurrencies, held in the name of, for the benefit of, or over
8    which account authority is held by Defendants CHS, CAM, and Whitney,
9    including but not limited to the accounts listed below:
10
        INSTITUTION         ACCOUNT NAME/OWNER                ACCOUNT NO.
11      Acorn               Kent Whitney                      *4279
        American Express    Kent R. Whitney, Church for the   *1040 Credit Card (“CC”), and all
12                          Healthy Self                      sub-accounts
        American Express    David Parrish                     *1032
13      American Express    Kent Whitney                      *2177
        Bank of America     David Parrish                     *7299 Line of Credit – Charged Off
14                                                            *2303 Checking
15
        Bank of America     Rose Marie Parrish and David L    *2303 Checking
16                          Parrish Jr
        Bank of America     David Parrish Jr                  *3682 CC
17      Bank of America     Kent Whitney                      *8757 CC
18
        Bank of America     Maximus Worldwide, Inc. Kent      *2746 CC
19                          Whitney
        Bank of America     CHS Asset Management, Inc. /      *5354 Checking
20                          Tien My Pham, President, CEO,     *3568 Checking
                            Richard D Whitney, Operations
21                          Mgr.
        Bank of America     iCare Financial Solution          *4884
22                          Corporation
        Bank of America     Ngoc-Ha Nguyen                    *0133
23
        Bank of America     Ngoc-Ha Nguyen Secure             *7904
24                          Retirement Services (General)

25      Bank of America     Ngoc-Ha T Nguyen                  *6234
                                                              *8834
26                                                            *5991

27      Bank of America     Ngoc-Ha T Nguyen iCare            *2755

28                                                6
                          Financial Solution Corporation
1
     Bryant State Bank    Kent R. Whitney, Jr.                *3624 CC
2    Capital One          David L Parrish                     *5318 CC
                                                              *6293 CC
3    Capital One          Kent R.E. Whitney                   *4137 CC
                                                              *2357 CC
4
     Capital One          Kent R Whitney                      *8298 Checking
5    Charles Schwab       Kent R. E. Whitney                  *9545 Brokerage Acct.
                                                              *9975 Checking
6    Chime Bank           Kent Whitney                        *0491
     Credit One Bank      Kent Whitney                        *2967 CC
7    Cunningham           iCare Financial Solution, Inc.      *6459
8    Commodities, LLC
     Discover             Kent Whitney                        *3595 CC
9    First Premier Bank   Kent R. Whitney                     *3578 CC
                                                              *8071 CC
10   First Savings        Kent R. Whitney Jr                  *1590 CC
     First Savings Bank   Kent R. Whitney, Jr.                *3318 CC
11   (Blaze Mastercard)
     Insignia Futures &   Lena Le                             *2885
12   Options, Inc.
     Insignia Futures &   iCare Financial Solution, Inc.      *2878
13   Options, Inc.
     Iron Beam            Lena Le                             Unknown account number
14   Iron Beam            iCare Financial Solution
                          Corporation                         Unknown account number
15   JPMorgan Chase       David L. Parrish                    *9288
                                                              *6236
16                                                            *9236
                                                              *1703
17                                                            *9480 CC
                                                              *5577 CC
18                                                            *7411
     Mid America Bank     Kent Whitney, Jr.                   *9619
19   Prestige Community   The Church for the Healthy Self /   *5803
     Credit Union         Joint Owners:
20                        Richard Earl King, II
                          Maxine N. Irgang
21                        Kelly Florek
                          Kathleen Domagalski
22                        Kent Whitney
     Prestige Community   Richard Earl King, II               *2829
23   Credit Union

24   Prestige Community   Richard Earl King, II               *3012 CC
     Credit Union
25   Prestige Community   Human Kindness Club / Richard       *8663
     Credit Union         Earl King, II
26   TD Ameritrade /      Church for the Healthy Self /       *2670 f/k/a *3062
     Scottrade            Richard E. King, II
27
28                                                7
1       TD Ameritrade /       David Lee Parrish               *8735 f/k/a *7202 (closed 10/28/14)
        Scottrade
2
        TD Ameritrade         Church for the Healthy Self /   *1928 (closed 6/2/16)
3                             Richard King
4       TD Ameritrade         Richard E. King, II             *0502
        TD Ameritrade         David Lee Parrish               *1772 Rollover IRA – 2009 f/k/a
5                                                             *8010 Rollover IRA – 2009
6       The Bankcorp Bank -   Kent Whitney                    *9690
        PayPal Accounts       David Parrish
7       Wells Fargo Bank      iCare Financial                 *1976
        Wells Fargo Bank      iCare Agency                    *8949
8                                                             *5001
9       Wells Fargo Bank      Crawfish Lovers                 *1526
                                                              *1534
10      Wells Fargo Bank      Ha Nguyen or Ngoc-Ha Nguyen     *0463
                                                              *2521
11                                                            *4667

12
13         Further, any bank, trust company, broker-dealer or other depository

14   institution holding accounts for or on behalf of the Defendants shall make no

15   transactions in securities (excepting liquidating transactions necessary as to avoid

16   wasting assets) and no disbursements of funds or securities (including extensions

17   of credit, or advances on existing lines of credit), including the honor of any

18   negotiable instrument (including specifically, any check, draft, or cashier’s check)

19   purchased by or for Defendant, except as otherwise ordered by this Court or by

20   written instruction of the Receiver.

21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as

22   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also

23   binds the following who receive actual notice of this Order by personal service or

24   otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and

25   (b) other persons in active concert or participation with any of the Defendants or

26   with anyone described in (a).

27
28                                                   8
1                                              V.
2                            Directive to Financial Institutions
3          Pending further Order of this Court, any financial or brokerage institution,
4    business entity, or person that holds or has held, controls or has controlled, or
5    maintains or has maintained custody of any of Defendants’ assets at any time since
6    January 1, 2014, shall, except as provided in the Court’s Order Appointing
7    Receiver:
8          1.      Prohibit Defendants and all other persons from withdrawing,
9    removing, assigning, transferring, pledging, encumbering, disbursing, dissipating,
10   converting, selling, or otherwise disposing of Defendants’ assets, except as
11   directed by further Order of the Court;
12         2.      Deny Defendants and all other persons access to any safe deposit box
13   that is: (a) owned, controlled, managed, or held by, on behalf of, or for the benefit
14   of Defendants, either individually or jointly; or (b) otherwise subject to access by
15   Defendants;
16         3.      Provide counsel for the Commission and any Receiver in this matter,
17   within five (5) business days of receiving a copy of this Order, a statement setting
18   forth: (a) the identification number of each and every account or other asset
19   owned, controlled, managed, or held by, on behalf of, or for the benefit of
20   Defendants, either individually or jointly; (b) the balance of each such account, or
21   a description of the nature and value of such asset as of the close of business on the
22   day on which this Order is served, and, if the account or other asset has been
23   closed or removed, the date closed or removed, the total funds removed in order to
24   close the account, and the name of the person or entity to whom such account or
25   other asset was remitted; and (c) the identification of any safe deposit box that is
26   owned controlled, managed, or held by, on behalf of, or for the benefit of
27
28                                              9
1    Defendants, either individually or jointly, or is otherwise subject to access by
2    Defendants; and
3          4.     Upon request by the Commission or any receiver in this matter,
4    promptly provide the Commission and the receiver with copies of all records or
5    other documentation pertaining to such account or asset, including, but not limited
6    to, originals or copies of account applications, account statements, signature cards,
7    checks, drafts, deposit tickets, transfers to and from the accounts, all other debit
8    and credit instruments or slips, currency transaction reports, Internal Revenue
9    Service Form 1099s, and safe deposit box logs.
10                                             VI.
11                                 Document Preservation
12         IT IS FURTHER ORDERED that, except as otherwise ordered by this Court,
13   each of Defendants CHS, CAM, and Whitney be and hereby are restrained and
14   enjoined from, directly or indirectly: destroying, mutilating, concealing,
15   transferring, altering, or otherwise disposing of, in any manner, any documents,
16   which includes all books, records, computer programs, computer files, computer
17   printouts, contracts, emails, correspondence, memoranda, brochures, or any other
18   documents of any kind in their possession, custody or control, however created,
19   produced, or stored (manually, mechanically, electronically, or otherwise), and any
20   accounts, account passwords, computer passwords, device PINs and passwords,
21   cryptographic keys, or digital wallets, pertaining in any manner to Defendants CHS,
22   CAM, Whitney, and Parrish, or any related entities or individuals.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
24   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
25   binds the following who receive actual notice of this Order by personal service or
26   otherwise: (a) Defendants’ officers, agents, servants, employees, and attorneys; and
27   (b) other persons in active concert or participation with any of the Defendants or
28                                             10
1    with anyone described in (a).
2                                              VII.
3                       Directive to Persons Holding Related Assets
4          IT IS FURTHER ORDERED that any person who receives actual notice of
5    this Order by personal service or otherwise, and who holds, possesses or controls
6    assets exceeding $5,000 for the account or benefit of any one of the Defendants,
7    shall within fifteen (15) days of receiving actual notice of this Order provide
8    counsel for the SEC with a written statement identifying all such assets, the value
9    of such assets, or best approximation thereof, and any account numbers or account
10   names in which the assets are held, and provide a copy of such disclosures to
11   counsel for the Defendant for whose benefit or account the assets were held.
12                                            VIII.
13                                         Accounting
14         IT IS FURTHER ORDERED that, in accordance with the TRO and the
15   timetables set forth therein, Defendant Whitney shall provide an accounting to the
16   SEC, detailing by amount, date, method and location of transfer, payee and payor,
17   purpose of payment or transfer of: (a) all investor monies and other benefits
18   received, directly and indirectly, from or as a result of the activities alleged in the
19   Complaint or thereafter transferred; (b) all monies and other assets received,
20   directly or indirectly, from investors; (c) all of his current assets wherever they
21   may be located and by whomever they are being held, and their current liabilities;
22   and (d) all accounts with any bank, credit union, trust company, financial or
23   brokerage institution maintained for the Defendant at any point during the period
24   from January 1, 2014, to the present. The accounting shall be sufficient to permit a
25   full understanding of the flow of investor funds from the investor to its present
26   location to the extent known by Defendant or within his power to learn. The
27   accounting and all documents reviewed in the course of the preparation thereof or
28                                              11
1    otherwise pertaining thereto shall be filed with the Court under seal and shall be
2    delivered to the SEC to the attention of Jennifer D. Reece, Trial Counsel. After
3    completion of the accounting, Defendant shall produce to the SEC at a time
4    agreeable to the SEC, all books, records and other documents supporting or
5    underlying their accounting.
6                                              VIII.
7                         Access and Control of Assets to Receiver
8          IT IS FURTHER ORDERED that Defendants and their subsidiaries and
9    affiliates, including all entities in receivership, and their officers, agents, servants,
10   employees and attorneys, and any other persons who are in custody, possession or
11   control of any of a Defendant’s assets, wherever located, collateral, books, records,
12   papers or other property of, or managed by, any of the entities in receivership, shall
13   forthwith give access to and control of such property to the receiver in this matter.
14                                              IX.
15                                    Access to Passwords
16         IT IS FURTHER ORDERED that any person who receives actual notice of
17   this Order by personal service or otherwise who holds, possesses, or controls any
18   account passwords, computer passwords, device PINs or passwords, or
19   cryptographic keys, including any such passwords or cryptographic keys held in
20   any manner in any safe deposit box, pertaining in any manner to any assets of any
21   of the Defendants (including any digital assets, digital currencies, virtual
22   currencies, cryptocurrencies, digital wallets, or other tangible, intangible, or digital
23   assets of any of the Defendants, wherever located), shall within 5 days of receiving
24   actual notice of this Order provide counsel for the SEC and the receiver with
25   continuing access to all such account passwords, computer passwords, device PINs
26   or passwords, and cryptographic keys.
27
28                                               12
1                                               X.
2                                      Passport Surrender
3          IT IS FURTHER ORDERED that, if he has not already done so, Defendant
4    Whitney shall surrender his passport during the pendency of this matter, and is
5    barred from traveling outside the United States.
6                                              XI.
7                               Cooperation with the Receiver
8          IT IS FURTHER ORDERED that Defendants and their affiliates, officers,
9    agents, servants, employees and attorneys, shall cooperate with and assist the
10   receiver (as set forth in the Order Appointing Receiver) and shall take no action,
11   directly or indirectly, to hinder, obstruct, or otherwise interfere with the receiver or
12   his attorneys, accountants, employees or agents, in the conduct of the receiver’s
13   duties or to interfere in any manner, directly or indirectly, with the custody,
14   possession, management, or control by the receiver of the funds, assets, collateral,
15   premises, and choses in action.
16                                             XII.
17                   Government Access to Inspect Defendants’ Assets
18          IT IS FURTHER ORDERED that representatives of the SEC and any other
19   government agency are authorized to have continuing access to inspect or copy any
20   or all of the books and records and other documents of Defendants, and continuing
21   access to inspect their funds, property, assets and collateral, wherever located.
22
23
24
25
26
27
28                                             13
1
2                                             XIII.
3                                  Retention of Jurisdiction
4          IT IS FURTHER ORDERED that this Court shall retain jurisdiction over
5    this action for the purpose of implementing and carrying out the terms of all orders
6    and decrees which may be entered herein and to entertain any suitable application
7    or motion for additional relief within the jurisdiction of this Court.
8          IT IS SO ORDERED.
9
10   Signed: March 28, 2019.
11
12                                           ________________________________
13                                           UNITED STATES DISTRICT JUDGE
14                                           JAMES V. SELNA
15
16   Presented by:
     Jennifer D. Reece
17   Attorney for Plaintiff
     Securities and Exchange Commission
18
19
20
21
22
23
24
25
26
27
28                                             14
